Citation Nr: 0518948	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-11 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema.

2.  Entitlement to service connection for diverticulitis, 
including chronic diarrhea.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served in the U.S. Navy from November 1945 to 
October 1947.   He also had service in the U.S. Coast Guard 
from September 1948 to September 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.


FINDINGS OF FACT

1.  The veteran participated in atmospheric nuclear weapon 
testing as a crewmember aboard the U.S.S. Wildcat AW-2.

2.  COPD, emphysema, and diverticulitis were not identified 
during the veteran's military service or until many years 
thereafter and there is no competent evidence linking COPD, 
emphysema or diverticulitis to his active military service.

3.  COPD, emphysema and diverticulitis are not defined as a 
"radiogenic disease," a disorder that may be induced by 
ionizing radiation; there is no competent evidence 
establishing a nexus between the claimed disabilities and 
radiation exposure during service.


CONCLUSION OF LAW

The COPD, emphysema and diverticulitis were not incurred in 
or aggravated by military service, nor may they be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309, 3.311, 3.326 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published. 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claims by correspondence dated in July 
2002, November 2003, and by a March 2004 statement of the 
case (SOC).

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran, in the July 2002 and November 
2003 letters, what information and evidence was needed to 
substantiate his claims.  The letters also advised him what 
information and evidence must be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
conditions and enough information for the RO to request 
records from the sources identified by the veteran.  He was 
specifically told that it was his responsibility to support 
the claims with appropriate evidence.  In this way, he was 
advised of the need to submit any evidence in his possession 
that pertains to the claims.  The letters advised him what 
information and evidence would be obtained by VA, namely, 
medical records, employment records, and records from other 
Federal agencies.  The March 2004 SOC notified the veteran of 
the information and evidence needed to substantiate the 
claims and addressed the VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
all his claims.  When considering the notification letters 
and the other documents described above, as a whole, the 
Board finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims.  The veteran has been provided with an opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  He was given ample time to respond to 
the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Therefore, to decide 
the appeal would not be prejudicial error.  See VAOPGCPREC 7-
2004 (July 16, 2004).

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  All 
medical and other evidence cited by the veteran as relevant 
to his claims either has been obtained or, if not, are 
unobtainable.    

The Board finds that further development is not needed in 
this case with respect to the issues on appeal because there 
is sufficient evidence to decide the claims.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Background.  The veteran served in the U.S. Navy on active 
duty from November 1945 to October 1947, and in the U.S. 
Coast Guard from September 1948 to September 1954.

The enlistment examination in November 1945 noted that the 
veteran's x-rays revealed Ghon tubercles.  The Board notes 
that Ghon's tubercle or focus is the primary parenchymal 
lesion of primary pulmonary tuberculosis in children.  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 644 (28th ed. 1994).  
A December 1945 reexamination noted a Ghon tubercle in the 
left 5th posterior interface. This was not considered to be 
disqualifying for service.  

A September 1947 examination contained a report from the 
tuberculosis (TB) control section noting that an x-ray report 
of the chest revealed a calcific density in the lateral 
portion of the left second anterior interspace.  There was a 
similar density in the right base.  This was not 
disqualifying for separation from service.

An undated notation in the service medical records notes 
that, "This man has served aboard a radioactive vessel."  

The service records reveal that he had service onboard the 
U.S.S. Wildcat.  An informal Internet search reveals that 
this ship is listed as a non-target ship participating in 
Operation Crossroads.  Spennemann, Dirk H.R., (2002), Non-
Target Ships associated with the Operation Nuclear Tests.  

Operation Crossroads was an atmospheric nuclear weapon test 
series.  38 C.F.R. § 3.309 (d) notes that the operational 
period for this testing was from July 1, 1946 through August 
31, 1946.

Coast Guard chest x-rays in March 1950, January 1951, and 
August 1951 were all negative.  The presence of Ghon's 
complex was noted by examiners.  

There are no post service medical records from August 1951 
until May 1974 when the veteran was admitted to a hospital 
for abdominal pain.  A long history of spastic colon was 
noted.  The admitting diagnosis was possible diverticulitis.  
The final impression was diarrhea and hemorrhoids.  

A December 1989 radiology report noted calcified granuloma in 
the lungs.  Scarring was noted in the left bases with pleural 
thickening.  No active infiltrates or pleural effusion was 
shown.  The impression was no active process.

A December 1996 Maury Regional Hospital chest x-ray noted no 
previous films were available for comparison.  The lung 
fields were clear of acute infiltrates, revealing several 
small granulomas. Coarse calcific radiopacities were 
superimposed over the anterior aspect of both mid lungs and 
most likely represented dystrophic calcifications.  The 
diagnosis was chronic pulmonary parenchymal calcifications.  
Otherwise the x-rays were within normal limits.

In May 2002 the veteran filed a claim for numerous 
disabilities including 
COPD and chronic diarrhea due to exposure to ionizing 
radiation at Bikini Atoll.  He noted that he had never been 
hospitalized for any of the claimed conditions. 

In a June 2002 medical record, Mark H. Messenger, M.D., 
Oncologist, noted the veteran was being evaluated for an 
elevated hemacrit and a pulmonary nodule.  The examiner noted 
that recent chest x-rays revealed interval development of a 
nodular density at the left base suggestive of COPD, 
granulomatous disease, and some left thoracic lateral wall 
pleural thickening.  It was noted that the veteran worked for 
about three years at Union Carbide and was most likely 
exposed to asbestos at that time.  He also smoked 3/4 of a pack 
of cigarettes a day for over 20 years, but stopped 35 years 
ago.  He had chronic shortness of breath and cough with 
white-yellowish sputum but no pleuritic chest pain.  He also 
complained of chronic diarrhea for four years.  The examiner 
noted that interestingly enough the veteran had been exposed 
to atomic blasts at the Bikini Atoll back at the end of WW 
II.  An abdominal CT noted pleural calcifications in both 
lungs.  A small emphysematous bulla was present at the right 
lower lobe.  A small wedge shape area of soft tissue 
attenuation was present at the left cardiophrenic angle.  It 
was associated with adjacent pleural thickening and most 
likely represented an area of scarring.  Several calcified 
granuloma were present in the liver and spleen.  A small 
spherical area of low attenuation was present at the 
periphery of the midpole of the left kidney.  No other 
significant anatomical or contrast abnormalities were noted.  
The impression was that the veteran was, "at significant 
risk for lung disease given   his prior history of smoking, 
radiation exposure at the Bikini Test Blast Center, and 
asbestos exposure, this would warrant close follow-up in 
three months to evaluate whether or not this nodule has 
changed."

A September 2002 radiological follow-up report noted the 
study was compared with the CT performed in June 2002 and no 
significant interval changes were seen.  The impression was 
calcified granulomas, mediastinal calcifications, and 
calcified pleural plaque.  

An October 2003 chest x-ray noted scattered healed granulomas 
in the chest, and bilateral pleural calcifications suggestive 
of prior asbestos exposure.

The file contains extensive and duplicative medical evidence.  
The file also contains published information on Operation 
Crossroads atmospheric testing.  It also includes letters 
from the veteran's family and numerous and detailed letters 
from the veteran which lists numerous complaints and 
conditions claimed to be secondary to the radiation exposure 
the veteran was subject to in service.  None of which offers 
any diagnosis of a radiogenic disorder or medical nexus 
opinion relating the veteran's COPD and diverticulitis to 
service.  

Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  Service connection for a condition claimed to 
be attributable to ionizing radiation exposure during service 
may be established in one of three ways.  First, the VA has 
identified certain diseases which are presumed to be the 
result of radiation exposure.  If a veteran participated in 
service in a radiation-risk activity and subsequently 
develops a disease listed in the regulation, the disease is 
presumed to be due to the radiation-risk activity.  38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, there 
are other radiogenic diseases which may be service connected 
directly under the special framework set forth in 38 C.F.R. 
§ 3.311.  The list of radiogenic diseases, however, is not 
exclusive.  The veteran may provide competent scientific or 
medical evidence that the disease claimed to be the result of 
radiation exposure is, in fact, a radiogenic disease.  38 
C.F.R. § 3.311(b)(4).  Third, even if the disease in question 
is not listed in 38 C.F.R. § 3.309 or is not a radiogenic 
disease under § 3.311, the veteran is not foreclosed from 
proving direct service connection by establishing direct 
actual causation under 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 
1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis.  All of the evidence shows that COPD, emphysema and 
diverticulitis first became manifest decades post service.  
There is no evidence that COPD, emphysema or diverticulitis 
were manifested in service.

The diseases specific to radiation-exposed veterans, and for 
which service connection may be granted by presumption 
pursuant to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
do not include COPD, emphysema or diverticulitis.  While the 
Board acknowledges that the veteran participated during 
service in a "radiation-risk activity" as that term is 
defined by applicable law, these disorders are not 
presumptive disorders and service connection cannot be 
granted here on a presumptive basis pursuant to 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d).

Under 38 C.F.R. § 3.311, once all evidence of radiation 
exposure has been obtained, the claim will be referred to the 
VA Under Secretary for Benefits for preparation of a dose 
estimate if it is established that the veteran has a 
radiogenic disease which first became manifested after 
service.  In this case, the claim has not been referred to 
the Under Secretary because there is no objective evidence 
confirming that the veteran has a radiogenic disease.  
Without such diagnosis, there is no basis for referral for 
preparation of a dose estimate.  In the absence thereof, 
service connection cannot be granted pursuant to 38 C.F.R. § 
3.311.

Direct service connection can be established for a disorder 
claimed to be a result of exposure to ionizing radiation by 
showing that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service.  The Board notes that no medical examiner has opined 
that the veteran's COPD, emphysema or diverticulitis were 
caused by in-service exposure to radiation. 

Significantly, in a June 2002 medical record Dr. Messenger, 
an oncologist, noted that the veteran had been exposed to 
atomic blasts at the Bikini Atoll back at the end of WW II.  
He had worked for about three years at Union Carbide and was 
most likely exposed to asbestos; he also smoked 3/4 of a pack 
of cigarettes a day for over 20 years, but stopped 35 years 
ago.  He had chronic shortness of breath and cough with 
white-yellowish sputum but no pleuritic chest pain.  He also 
complained of chronic diarrhea for four years.  The 
impression was that the veteran was, "at significant risk 
for lung disease given his prior history of smoking, 
radiation exposure at the Bikini Test Blast Center, and 
asbestos exposure...."  While noting that the veteran was at 
significant risk for lung disease, Dr. Messenger did not 
diagnose him with cancer or any disease due to ionizing 
radiation.   

As noted the veteran has also submitted articles and other 
data concerning atmospheric testing and risk of resultant 
medical problems.  This provides a good historical 
perspective.  These articles do not, however, support the 
veteran's assertion that he has a chronic pulmonary disorder 
or diverticulitis as a result of his exposure to ionizing 
radiation during service.

Accordingly, because the preponderance of the evidence is 
against finding that the claimed disabilities were caused by 
his exposure to ionizing radiation while in military service, 
the claims are denied.

In reaching the above conclusions, the Board has not 
overlooked the numerous written statements from the veteran 
and his relatives.  While lay witnesses can testify as to the 
visible symptoms or manifestations of a disease or 
disability, Caldwell v. Derwinski, 1 Vet. App. 466 (1991), 
lay statements as to the origins of the veteran's 
disabilities are not probative because lay persons are not 
competent to offer medical opinions.  Moray v. Brown, 5 Vet. 
App. 211 (1993).  Likewise, while it is argued that the 
medical literature provided by the veteran is supportive of 
the claims for service connection, the Board finds that such 
generic texts, which do not address the facts in this 
particular veteran's own case, do not amount to competent 
medical evidence of causality.  Sacks v. West, 11 Vet. App. 
314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  Therefore, the 
benefits sought on appeal are denied.

In summary, the Board concludes that the preponderance of the 
competent and probative evidence is against finding that the 
veteran's COPD, emphysema and diverticulitis are related to 
exposure to ionizing radiation during service on a direct 
basis or on any presumptive basis.  The evidence is not in 
equipoise, therefore the provisions regarding reasonable 
doubt are not applicable to warrant a favorable result for 
the veteran.  The benefits sought on appeal are accordingly 
denied.


ORDER

Service connection for COPD and emphysema is denied.

Service connection for diverticulitis, including chronic 
diarrhea, is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


